     Case 2:19-cr-00313-SVW Document 241 Filed 07/14/21 Page 1 of 4 Page ID #:1687



1    TRACY L. WILKISON
     Acting United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     REEMA M. EL-AMAMY (Cal. Bar No. 237743)
4    DAVID T. RYAN (Cal Bar No. 295785)
     Assistant United States Attorneys
5    Terrorism and Export Crimes Section
          1500 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-0552/4491
          Facsimile: (213) 894-2979
8         E-mail:     reema.el-amamy@usdoj.gov
                      david.ryan@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                           UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. CR 19-313-SVW

14              Plaintiff,                    TRIAL STIPULATION REGARDING
                                              AUTHENTICITY AND ACCURACY OF
15                    v.                      GOVERNMENT TRIAL EXHIBITS

16   MARK STEVEN DOMINGO,

17              Defendant.

18
19

20         Plaintiff United States of America, by and through its counsel
21   of record, the Acting United States Attorney for the Central District
22   of California and Assistant United States Attorneys Reema M. El-Amamy
23   and David T. Ryan, and defendant Mark Steven Domingo, by and through
24   his counsel of record, Deputy Federal Public Defenders David
25   Wasserman and Lisa LaBarre, hereby agree and stipulate as follows:
26         1.    Government’s Exhibit 76 is a true and correct copy of video
27   surveillance footage from a Lowe’s Home Improvement Store in
28   Northridge, California on April 22, 2019.         The video surveillance
     Case 2:19-cr-00313-SVW Document 241 Filed 07/14/21 Page 2 of 4 Page ID #:1688



1    footage fairly and accurately depicts the event on the date and time

2    shown on the video.

3          2.    Government’s Exhibit 77 is a true and correct copy of a

4    printout of a receipt from a Lowe’s Home Improvement store in

5    Northridge, California on April 22, 2019.

6          3.    Government’s Exhibit 81 is a true and correct copy of

7    certain text messages stored in Mark Domingo’s cell phone.

8          4.    Government’s Exhibits 82-138 and 208-217 are true and

9    correct copies of Discord messages sent to and from the Discord

10   accounts identified in the exhibits on the dates identified in the

11   exhibits.

12         5.    Government’s Exhibits 145-148 are true and correct copies

13   of an email and attachments sent from Mark Domingo’s email account on

14   August 11, 2018.

15         6.    Government’s Exhibits 149-154 are true and correct copies

16   of excerpts from an extraction report from Mark Domingo’s cell phone

17   and accurately reflect the contents extracted from his cell phone.

18         7.    Government’s Exhibit 155 is a true and correct copy of

19   certain photographs stored on Mark Domingo’s cell phone.

20         8.    Government’s Exhibits 156-184 are true and correct copies

21   of Facebook posts, messages, and searches that Mark Domingo sent and

22   conducted on the dates identified in the exhibits.

23         9.    Government’s Exhibits 185-189 are true and correct copies

24   of Snapchat messages that Mark Domingo sent and received on the dates

25   identified in the exhibits.

26         10.   Government’s Exhibits 193 and 194 are true and correct

27   copies of certain photographs stored on Mark Domingo’s computers.

28

                                           2
     Case 2:19-cr-00313-SVW Document 241 Filed 07/14/21 Page 3 of 4 Page ID #:1689



1          11.   Government’s Exhibit 195 is a true and correct copy of

2    excerpts from an extraction report from Mark Domingo’s computers and

3    accurately reflects the contents extracted from the computers.

4          12.   Government’s Exhibits 196, 199, and 201 are true and

5    accurate copies of certain songs stored on Mark Domingo’s computers.

6          13.   Government’s Exhibits 197, 200, and 202 are accurate Arabic

7    to English translations of songs stored on Mark Domingo’s computers

8    previously identified as Exhibits 196, 199, and 201.

9          14.   Government’s Exhibits 218-220 are accurate Arabic to

10   English translations of songs stored on Mark Domingo’s computers and

11   //

12   //

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                           3
     Case 2:19-cr-00313-SVW Document 241 Filed 07/14/21 Page 4 of 4 Page ID #:1690



1    played during the recording previously identified as Exhibit 27.

2          The parties agree that this stipulation may be entered into

3    evidence at trial.

4          IT IS SO STIPULATED.

5     Dated: July 13, 2021                Respectfully submitted,

6                                         TRACY L. WILKISON
                                          Acting United States Attorney
7
                                          CHRISTOPHER D. GRIGG
8                                         Assistant United States Attorney
                                          Chief, National Security Division
9

10                                             /s/____________________________
                                          REEMA M. EL-AMAMY
11                                        DAVID T. RYAN
                                          Assistant United States Attorneys
12
                                          Attorneys for Plaintiff
13                                        UNITED STATES OF AMERICA

14

15
      Dated: July 13, 2021                  /s/ by email authorization_              _
16                                         DAVID WASSERMAN
                                           LISA LABARRE
17                                         Attorneys for Defendant
                                           MARK STEVEN DOMINGO
18
19

20

21

22

23

24

25

26

27

28

                                           4
